THE case was this: this plaintiff and defendant both subjects of Great Britain, at Halifax make a contract to be there executed. The defendant removed to Connecticut.— Plaintiff sues him for breach of contract.
Can the action be maintained?
Kaimes’ his: Law tracts p. 234—Court of Sessions refused to judge between the two foreigners concerning a covenant made abroad —but judged where the debt by agreement was to be paid in Scotland for that gave jurisdiction. ditto p. 237. Contracts between subjects made abroad not triable by common law, but Jure gentium—except by fiction of law.—
3 Bl. 301. Plea to jurisdiction, matter arose beyond fea.—
*231. Bac. 35. Contracts in Bordeau suable in England by fiction, but if dated in Kingdom of France not suable any where.
2 Keble 315-
Molloy, jur. marit. 475. Hieron of London attached in Flanders, Walden &c, for injuries done in Calais and King of England’s jurisdiction. Action dismissed by Parliament of Paris on appeal, because they had no cognizance &c. And act of Parliament in England subjecting to premunire &c . . But 476 :—Foreign judgement may be ordered to be executed on commission of Intreaty—but judgment may be if just, fee 477.
p. 478. A man contracts debts in England and flies to Virginia—he cannot be there impleaded unlefs for goods or monies he carries with him. Latch’s Rep. 77.84. Action of debt in London and bond dated at Hamburg Demurrer Jurisdiction affirmed because Hamburg does not appear to be over sea, but may be intended a place in London.—agreed if it appear to be over sea no action would lie. p. 85 S. C.
1 Bac. 629 A. Sequent—Of admiralty, power to execute foreign judgement. And enquire de foreign sentence.
3 Burr. Rep. 1741. Record againft Bettenham. —Black 565 S. C. Robinson againft Bland 269, Nicol against Verelot 1277. Raphael againft Verelot. 1067. Douglafs—1—Walker againft Witter; Caner—against Blackborn; Le Caun againft Eden; Cowper—Fabrigas againft Moystyn 1 Str. 612. Dutch W. India Company againft Van Mofes.
I. Not supportable by law of nations, nor of England, nor any rules here adopted. *24Beccaria—Pope—History—Knight . . Thompson &c.
II. History—Knight . . . Thompson &c. No reciprocity—Record againft Bettenham — Ransom Bill — Politically improper. Treaty &c-
III. Judgement not final—Molloy—Walker against Witter—state of case—legally unjust—must be by Treaty.—Holland— Calvin’s cafe—
How to be adjudged—Grotius 2d, p. 544, 554, 556.—his own case—Difficulty of judging by laws of other nations. Indorsement of a note &c—
Calvin’s cafe—Co. 585—603—Dowle’s case Coke’s Reports. 1 Ventris 33.
Robert Knight, Cashier of South Sea Company fled to Paris in 1720, and lived for 20 years there with the utmost magnificence. Pope’s Dunciad B 4 p. 69. Note: Tho France and England were then in alliance and engaged in war with Spain.—